            Case 2:18-cv-00758-RSL Document 144 Filed 03/07/19 Page 1 of 6



 1                                                          THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
      KING COUNTY,
10
                        Plaintiff,
11          v.
12    BP P.L.C., a public limited company of              Case No. 2:18-cv-00758
      England and Wales, CHEVRON
13    CORPORATION, a Delaware corporation,                NOTICE OF UPDATED NINTH
      CONOCOPHILLIPS, a Delaware
14                                                        CIRCUIT BRIEFING SCHEDULE
      corporation, EXXON MOBIL
      CORPORATION, a New Jersey corporation,
15    ROYAL DUTCH SHELL PLC, a public
      limited company of England and Wales, and
16    DOES 1 through 10,
17                      Defendants.
18

19          On October 17, 2018, this Court granted Plaintiff King County’s motion to stay

20   proceedings in this matter pending resolution of the Ninth Circuit’s decision in City of
21   Oakland v. BP P.L.C., No. 18-16663. ECF No. 138. On December 3, 2018, the Ninth Circuit
22
     granted plaintiffs-appellants’ motion for an extension of time to file the opening brief, and
23
     Defendant Chevron Corporation (“Chevron”) provided this Court with notice of that extension
24
     on December 12, 2018. ECF No. 143. On February 14, 2019, the Ninth Circuit granted
25

26   plaintiffs-appellants’ second motion for an extension of time to file the opening brief in the

27

28
     NOTICE OF UPDATED NINTH CIRCUIT
     BRIEFING SCHEDULE                              -1-
     CASE NO. 18-16663
            Case 2:18-cv-00758-RSL Document 144 Filed 03/07/19 Page 2 of 6



 1   City of Oakland appeal. The Order granting the motion is attached as Exhibit A. The briefing
 2   schedule in City of Oakland shall now proceed as follows:
 3
                   Plaintiffs-Appellants’ Opening Brief: March 13, 2019
 4
                   Defendants-Appellees’ Answering Brief: April 12, 2019
 5

 6                 Plaintiffs-Appellants’ Reply Brief: Due within 21 days after service of

 7                  Answering Brief.

 8          Defendant Chevron provides this notice to keep the Court advised of the proceedings in
 9   the Ninth Circuit.
10
     Dated March 7, 2019.
11                                                By: ** /s/ Theodore J. Boutrous, Jr.
                                                         /s/ Joshua S. Lipshutz
12                                                       /s/ Robert M. McKenna
                                                         /s/ Adam Nolan Tabor
13                                                       /s/ Herbert J. Stern
14                                                       /s/ Joel M. Silverstein
                                                         /s/ Neal S. Manne
15                                                       /s/ Erica Harris

16                                                Theodore J. Boutrous, Jr. (pro hac vice)
                                                  Joshua S. Lipshutz (pro hac vice)
17
                                                  GIBSON, DUNN & CRUTCHER LLP
18                                                333 South Grand Avenue
                                                  Los Angeles, CA 90071
19                                                Telephone: (213) 229-7000
                                                  Facsimile: (213) 229-7520
20                                                E-mail: tboutrous@gibsondunn.com
                                                  E-mail: jlipshutz@gibsondunn.com
21

22                                                Robert M. McKenna (WSBA No. 18327)
                                                  Adam Nolan Tabor (WSBA No. 50912)
23                                                ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                  701 Fifth Ave., Suite 5600
24                                                Seattle, WA 98104
                                                  Telephone: (206) 839-4300
25
                                                  Facsimile: (206) 839-4301
26                                                E-mail: rmckenna@orrick.com
                                                  E-mail: atabor@orrick.com
27

28
     NOTICE OF UPDATED NINTH CIRCUIT
     BRIEFING SCHEDULE                            -2-
     CASE NO. 18-16663
          Case 2:18-cv-00758-RSL Document 144 Filed 03/07/19 Page 3 of 6



 1
                                       Herbert J. Stern (pro hac vice)
 2                                     Joel M. Silverstein (pro hac vice)
 3                                     STERN & KILCULLEN, LLC
                                       325 Columbia Turnpike, Suite 110
 4                                     P.O. Box 992
                                       Florham Park, NJ 07932-0992
 5                                     Telephone: (973) 535-1900
                                       Facsimile: (973) 535-9664
 6                                     E-mail: hstern@sgklaw.com
 7                                     E-mail: jsilverstein@sgklaw.com

 8                                     Neal S. Manne (pro hac vice)
                                       Erica Harris (pro hac vice)
 9                                     SUSMAN GODFREY LLP
                                       1000 Louisiana, Suite 5100
10
                                       Houston, TX 77002
11                                     Telephone: (713) 651-9366
                                       Facsimile: (713) 654-6666
12                                     E-mail: nmanne@susmangodfrey.com
                                       E-mail: eharris@susmangodfrey.com
13                                     Attorneys for Defendant Chevron Corporation
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     NOTICE OF UPDATED NINTH CIRCUIT
     BRIEFING SCHEDULE                  -3-
     CASE NO. 18-16663
Case 2:18-cv-00758-RSL Document 144 Filed 03/07/19 Page 4 of 6




       EXHIBIT A


                              4
        Case 2:18-cv-00758-RSL
         Ý¿-»æ                   Document
               ïèóïêêêíô ðîñïìñîðïçô        144 Filed
                                     ×Üæ ïïïçðëçðô    03/07/19
                                                   Üµ¬Û²¬®§æ     Page ï5 ±º
                                                             îéô Ð¿¹»    of î6

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     FEB 14 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 CITY OF OAKLAND, a Municipal                  No. 18-16663
 Corporation, and The People of the State
 of California, acting by and through the
                                               D.C. Nos. 3:17-cv-06011-WHA,
 Oakland City Attorney and CITY AND
                                               3:17-cv-06012-WHA
 COUNTY OF SAN FRANCISCO, a
 Municipal Corporation, and The People         U.S. District Court for Northern
 of the State of California, acting by and     California, San Francisco
 through the San Francisco City Attorney
 Dennis J. Herrera,                            ORDER

               Plaintiffs - Appellants,

   v.

 BP P.L.C., a public limited company of
 England and Wales; et al.,

               Defendants - Appellees.


        Appellants' motion (Docket Entry No. 26) for an extension of time to file

the opening brief is granted. The appellants' opening brief is due March 13, 2019;

appellees' answering brief is due April 12, 2019; and the optional reply brief is due

within 21 days after service of the answering brief.




                                          5
Case 2:18-cv-00758-RSL
 Ý¿-»æ                   Document
       ïèóïêêêíô ðîñïìñîðïçô        144 Filed
                             ×Üæ ïïïçðëçðô    03/07/19
                                           Üµ¬Û²¬®§æ     Page î6 ±º
                                                     îéô Ð¿¹»    of î6

                                       FOR THE COURT:

                                       MOLLY C. DWYER
                                       CLERK OF COURT

                                       By: Linda K. King
                                       Deputy Clerk
                                       Ninth Circuit Rule 27-7




                                  6
